Citation Nr: 9908269	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertension 
currently, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

The veteran submitted a letter from Dr. Garcia to the Social 
Security Administration (SSA), dated August 1996.  The RO did 
not request the veteran's medical records from SSA.  It 
appears as though some of the medical records submitted to 
SSA are associated with the claims folder; it is unclear as 
to whether all of the medical records submitted to SSA are 
associated with the claims folder.  

In several contexts, the United States Court of Appeals for 
Veterans Claims (Court) has emphasized that SSA medical 
records should be obtained and considered.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  Consequently the RO should obtain and consider all 
of the SSA medical records.  

The case is REMANDED to the RO for the following:  

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, VA 
and private, who have treated him for 
hypertension.  After securing any 
necessary release, the RO should obtain 
records of treatment identified which is 
pertinent to the current increased rating 
claim.  

2.  The RO should obtain from the SSA 
copies of any medical records that agency 
may have.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


